Citation Nr: 1632178	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder due to military sexual trauma (MST), to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1978.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board observes that the RO adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In the Veteran's May 2012 substantive appeal, he requested to appear at a Travel Board hearing.  In June 2014, after being informed that the 2014 Travel Board schedule was full, the Veteran accepted a videoconference hearing.  The Veteran was then scheduled for a July 2014 videoconference hearing by letter dated in June 2014 but did not appear for the hearing.   

In July 2015, the Board remanded the case to schedule the Veteran for a new videoconference hearing.  The Veteran was notified of his October 2015 videoconference hearing by letter dated in October 2015, but he subsequently withdrew his hearing request in a written statement.  No other hearing request remains pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was sexually assaulted on two occasions while serving aboard the U.S.S. John F. Kennedy in 1975 or 1976, and sustained a laceration to his left little finger during the second incident.  The Veteran reported that a fellow squadron mate, R. L. can confirm that the incident(s) occurred and that many other new sailors were abused by the same perpetrators.       

Under 38 C.F.R. § 3.304(f)(5) (2015), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran's service personnel records note that in March 1975 he was given a nonjudicial punishment of 20 days confinement and a $100 per month fine for using marijuana.   The 20 day correctional custody sentence was subsequently suspended for six months.  In October 1975, the Veteran stated during dental treatment that 
he was involved in a fight the previous afternoon.  The dental report noted a 3 centimeter laceration to the mandibular vestibule.  During private treatment for a back condition in March 1987, the Veteran stated that he had recovered from alcohol and substance abuse.  In September 2013, the Veteran reported to a VA mental health clinician that he had started using alcohol at age 12, and was sexually abused by his stepfather and a family friend prior to service.  

Given the foregoing, the Board finds that the low threshold of the McLendon standard has been met, and the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  In this case, while the RO provided the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) in March 2009 that addressed his PTSD claim generally, it did not provide the heightened notice required where a PTSD claim is based on in-service personal assault/harassment, as is the case here.  On remand, notice pursuant to 38 C.F.R.        § 3.304(f)(5) must be provided.  

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran should be given another opportunity to submit lay statements from R. L., or from other service members concerning the incidents.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C.A. § 5103(a) (West 2015), 38 C.F.R. § 3.159(b)  and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.
2. Give the Veteran the opportunity to submit any additional evidence concerning his reported military sexual trauma aboard the U.S.S. John F. Kennedy, including any lay statements from R. L. or from other fellow service members who knew about the incidents.

3. Obtain VA treatment records dating from April 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

4. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA PTSD examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should provide the following opinions:

a. At the conclusion of the examination, identify all currently diagnosed mental health disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from March 2009 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of PTSD, depression, anxiety disorder, and alcohol and substance abuse.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that PTSD is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations,  as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. Does the record reflect that in-service military sexual trauma (MST) occurred in this case?  If it is the examiner's opinion that MST occurred, the examiner should specifically identify what MST markers this opinion is based upon.  In rendering this opinion, the examiner should discuss the March 1975 punishment for marijuana use, the October 1975 report of a fight causing a mandibular laceration, and the Veteran's history of alcohol and substance abuse.  

c. With respect to each diagnosed psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service, to include the Veteran's reported MST.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




